ORDER

PER CURIAM.
Appellant, Andrew Nash, appeals the judgments of conviction on one count of burglary in the second degree, Section 569.170 RSMo 1994, and one count of felony stealing, Section 570.030, RSMo 1994, obtained in the Circuit Court of the City of St. Louis. Appellant was sentenced to two concurrent terms of six years in the Missouri Department of Corrections.
We have reviewed the briefs, the legal file and the transcript. An extended opinion would serve no jurisprudential purpose. Judgment of the trial court is affirmed pursuant to Rule 30.25(b).